Citation Nr: 0302475	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-08 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.



REPRESENTATION


Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that increased the evaluation of the 
veteran's PTSD to 50 percent disabling.  During the course of 
the appeal the RO increased the evaluation to 70 percent in a 
June 2002 rating decision.

The Board notes that the veteran submitted additional 
evidence related to PTSD in October 2002.  As the veteran 
effectively withdrew his claim in July 2002, prior to Board 
review, the additional evidence is viewed as a new claim for 
an increased rating for PTSD.  This issue is referred to the 
RO for appropriate action, to include consideration of a 
total rating based on individual unemployability.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1963 to January 1968.

2.  A February 2000 rating decision increased the rating for 
PTSD to 50 percent.

3.  A June 2002 rating decision increased the rating for PTSD 
to 70 percent.

4.  On July 1, 2002, prior to the promulgation of a decision 
in the appeal, the RO received notification from the veteran 
that he was satisfied with the RO decision; thereby, he 
withdrew his appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination, or 
determinations, being appealed.  To the extent feasible, the 
argument should be related to specific items in the Statement 
of the Case and any prior Supplemental Statements of the 
Case.  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  38 C.F.R. § 20.202 
(2002).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  The RO received 
the veteran's Substantive Appeal in July 2002.  On the form, 
the veteran wrote, "I would like to waive my 60 day rights, 
I'm satisfied with the VA decision." Based on the veteran's 
statement he received a full grant of benefits sought and 
there remains no allegation of errors of fact or law for 
appellate consideration.  Since the veteran has withdrawn the 
appeal, the Board does not have jurisdiction to review the 
appeal and it is dismissed without prejudice. 


ORDER

The appeal for entitlement to an increased rating for PTSD is 
dismissed. 



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

